  Case 14-39700         Doc 60     Filed 01/16/19 Entered 01/16/19 08:38:46              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-39700
         DONALD J KNOX
         BETTY O KNOX
                 Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2014.

         2) The plan was confirmed on 02/17/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/24/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/10/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $194,800.00.

         10) Amount of unsecured claims discharged without payment: $80,662.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-39700      Doc 60        Filed 01/16/19 Entered 01/16/19 08:38:46                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $79,514.75
       Less amount refunded to debtor                           $968.39

NET RECEIPTS:                                                                                  $78,546.36


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $3,521.89
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,521.89

Attorney fees paid and disclosed by debtor:                $4,000.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AMAZON.COM                      Unsecured      1,000.00            NA              NA            0.00        0.00
BAXI UROLGY PC                  Unsecured          60.00           NA              NA            0.00        0.00
BI ANESTHESIA                   Unsecured         138.75           NA              NA            0.00        0.00
CHASE NATIONAL PAYMENT SERVIC   Unsecured     27,800.00            NA              NA            0.00        0.00
CHASE NATIONAL PAYMENT SERVIC   Unsecured      1,300.00            NA              NA            0.00        0.00
FIRST INVESTORS FINANCIAL SVC   Secured              NA     25,119.63             0.00           0.00        0.00
Franciscan Healthcare           Unsecured         283.91           NA              NA            0.00        0.00
HOME DEPOT                      Unsecured      6,750.00            NA              NA            0.00        0.00
JPMORGAN CHASE BANK NA          Secured       23,000.00     25,372.64        25,372.64     25,372.64    1,535.65
JPMORGAN CHASE BANK NA          Unsecured      2,200.00            NA              NA            0.00        0.00
LVNV FUNDING                    Unsecured         800.00        748.03          748.03        748.03         0.00
METROSOUTH MEDICAL CTR          Unsecured         100.00           NA              NA            0.00        0.00
METROSOUTH MEDICAL CTR          Unsecured         530.63           NA              NA            0.00        0.00
PATHOLOGY ASSOC OF CHICAGO      Unsecured          13.50           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,100.00         968.90          968.90        968.90         0.00
PRA RECEIVABLES MGMT            Unsecured      3,400.00       2,886.49        2,886.49      2,886.49         0.00
PRONGER SMITH MEDICAL ASSOCS    Unsecured         393.74        363.91          363.91        363.91         0.00
QUANTUM3 GROUP LLC              Unsecured      2,600.00       2,512.94        2,512.94      2,512.94         0.00
QUANTUM3 GROUP LLC              Unsecured            NA       6,562.04        6,562.04      6,562.04         0.00
QUANTUM3 GROUP LLC              Unsecured      1,350.00       1,279.62        1,279.62      1,279.62         0.00
ROGERS & HOLLAND                Unsecured      1,100.00            NA              NA            0.00        0.00
ROGERS & HOLLAND                Secured        3,500.00       4,595.87        3,500.00      3,500.00         0.00
UNIMED LTD                      Unsecured         142.00           NA              NA            0.00        0.00
US DEPT OF EDUCATION            Unsecured     17,850.00     14,213.04        14,213.04           0.00        0.00
WELLS FARGO BANK NA             Secured       95,000.00    115,120.76       122,536.17           0.00        0.00
WELLS FARGO BANK NA             Unsecured     25,000.00            NA              NA            0.00        0.00
WELLS FARGO BANK NA             Secured             0.00      7,415.41        7,415.41      7,415.41         0.00
WELLS FARGO BANK NA             Unsecured     15,200.00     15,028.51        14,820.17     14,820.17         0.00
WELLS FARGO BANK NA             Unsecured      7,250.00         148.06        2,058.67      2,058.67         0.00
WELLS FARGO BANK NA             Secured        5,000.00       6,910.61        5,000.00      5,000.00         0.00
WHITING MEDICAL CENTER          Unsecured          30.29           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 14-39700         Doc 60      Filed 01/16/19 Entered 01/16/19 08:38:46                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $122,536.17              $0.00             $0.00
       Mortgage Arrearage                                 $7,415.41          $7,415.41             $0.00
       Debt Secured by Vehicle                           $25,372.64         $25,372.64         $1,535.65
       All Other Secured                                  $8,500.00          $8,500.00             $0.00
 TOTAL SECURED:                                         $163,824.22         $41,288.05         $1,535.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,413.81         $32,200.77              $0.00


Disbursements:

         Expenses of Administration                             $3,521.89
         Disbursements to Creditors                            $75,024.47

TOTAL DISBURSEMENTS :                                                                      $78,546.36


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
